In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-201 CV

____________________


IN THE INTEREST OF J.T., D.T., and J.T.




On Appeal from the 1st District Court
Newton County, Texas

Trial Cause No. 12409




MEMORANDUM OPINION
	The appellant appeals a judgment terminating her parental rights to J.T., D.T., and J.T.
Because appellant has been deprived of an appellate record through no fault of her own, we
reverse the judgment and remand the case for a new trial.
	An appellant is entitled to a new trial if, without the appellant's fault, a timely
requested reporter's record has been lost or destroyed, is necessary for the appeal, and cannot
be replaced.  See Tex. R. App. P. 34.6(f).  In this case, the court reporter notified the court
that the reporter's record has been lost.  We notified the parties and asked if the record could
be replaced by agreement or by the trial court.  In response, the appellant indicated that the
record could not be replaced and asked that a new trial be ordered.  The appellee did not file
a response.  On November 26, 2008, we notified the parties that we would reverse the trial
court's judgment and remand for a new trial unless a party showed cause for a different
disposition of the appeal.  No response has been filed.
	It is undisputed that the record of the trial cannot be prepared because the entire trial
record has been lost, that appellant is not at fault, and that the record cannot be replaced by
agreement of the parties.  Tex. R. App. P. 34.6(f).  Accordingly, we reverse the trial court's
judgment and remand the cause for a new trial. 
	REVERSED AND REMANDED. 

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered December 18, 2008

Before McKeithen, C.J., Kreger and Horton, JJ.